EXHIBIT 2
                                               ADDITIONAL BLUE
                                    ICX-BMD-    VOTING BOOTHS                                   PROVISIONAL
               PRECINCTS                                         ICP'S (SCANNERS)   POLL PADS
                                   ALLOTMENT     (EMERGENCY                                       BOOTHS
                                                   BOOTHS)



ALLGOOD ELEM                          11              0                 1               2            1

ASHFORD DUNWOODY ROAD                 11              0                 2               3            1

ASHFORD PARK ELEM                      9              0                 1               2            1

ASHFORD PARKSIDE                      14              0                 1               2            1

AUSTIN                                10              0                 1               2            1

AUSTIN DRIVE                          10              0                 1               2            1

AVONDALE                              11              0                 1               2            1

AVONDALE HIGH                         12              0                 1               2            1

BETHUNE MIDDLE                        15              4                 2               3            1

BOULDERCREST ROAD                      8              0                 1               2            1

BOULEVARD                             14              4                 1               2            1

BRIAR VISTA ELEM/JOHNSON ESTATES      14              4                 2               3            1

BRIARCLIFF                            12              0                 1               2            1

BRIARLAKE ELEM                         7              0                 1               2            1

BRIARWOOD                              9              0                 1               2            1

BROCKETT                              10              0                 1               2            1

BROCKETT ELEM                         11              0                 1               2            1

BROOKHAVEN                            13              0                 1               2            1

BROWN'S MILL ELEM                     15              0                 1               2            1

BURGESS ELEM                          14              0                 1               2            1

CANBY LANE ELEM                        8              0                 1               2            1

CANDLER - MURPHEY CANDLER ELEM        14              0                 1               2            1

CANDLER                               14              0                 1               2            1

CANDLER PARK                          15              0                 1               2            1

CEDAR GROVE ELEM                      15              1                 2               3            1

CEDAR GROVE MIDDLE                     7              0                 1               2            1

CEDAR GROVE SOUTH                     15              0                 1               2            1

CHAMBLEE/CHAMBLEE 2                   15              5                 2               3            1

CHAPEL HILL ELEM                      13              0                 1               2            1

CHESNUT ELEM                           9              0                 1               2            1

CLAIREMONT EAST                       13              0                 1               2            1

CLAIREMONT WEST                       13              0                 1               2            1

CLAIRMONT ROAD                        12              0                 1               2            1

CLARKSTON                             15              0                 1               2            1

CLARKSTON COMMUNITY CENTER            10              0                 1               2            1

CLIFTON/MEADOWVIEW                    15              5                 1               2            1

COAN RECREATION CENTER                15              1                 2               3            1

COLUMBIA DRIVE                        10              0                 1               2            1

COLUMBIA ELEM                          7              0                 1               2            1

COLUMBIA MIDDLE                        9              0                 1               2            1

CORALWOOD                             12              0                 1               2            1

COVINGTON/COVINGTON HWY               13              0                 2               3            1

CROSS KEYS HIGH/WOODWARD              15              5                 2               3            1

CROSSROADS                            11              0                 1               2            1

DECATUR                                8              0                 1               2            1

DORAVILLE NORTH/SOUTH                 15              2                 2               3            1

DRESDEN ELEM                          15              5                 2               3            1

DRUID HILLS HIGH                      10              0                 1               2            1

DUNAIRE ELEM                           9              0                 1               2            1

DUNWOODY                              11              0                 1               2            1

DUNWOODY 2                             8              0                 1               2            1

DUNWOODY LIBRARY                      10              0                 1               2            1

EASTLAKE                              15              1                 2               3            1
                                             ADDITIONAL BLUE
                                  ICX-BMD-    VOTING BOOTHS                                   PROVISIONAL
               PRECINCTS                                       ICP'S (SCANNERS)   POLL PADS
                                 ALLOTMENT     (EMERGENCY                                       BOOTHS
                                                 BOOTHS)

EMBRY HILLS                          7              0                 1               2            1

EMORY ROAD                           8              0                 1               2            1

EMORY SOUTH                         12              0                 1               2            1

EVANSDALE ELEM                      13              0                 1               2            1

FAIRINGTON ELEM                     15              6                 2               3            1

FERNBANK ELEM                        8              0                 1               2            1

FLAKES MILL FIRE STATION             8              0                 1               2            1

FLAT ROCK ELEM                      12              0                 1               2            1

FLAT SHOALS                         10              0                 2               3            1

FLAT SHOALS ELEM                     9              0                 1               2            1

FLAT SHOALS LIBRARY                 11              0                 1               2            1

FLAT SHOALS PARKWAY                 13              0                 1               2            1

FREEDOM MIDDLE                      13              0                 1               2            1

GEORGETOWN SQUARE                   15              1                 2               3            1

GLENHAVEN                            7              0                 1               2            1

GLENNWOOD                           10              0                 1               2            1

GLENWOOD ROAD                        9              0                 1               2            1

GRESHAM ROAD                        14              0                 1               2            1

HAMBRICK ELEM                       14              0                 1               2            1

HARRIS-MARGARET HARRIS ED            6              0                 1               2            1

HARRIS - NARVIE J. HARRIS ELEM      15              1                 1               2            1

HAWTHORNE ELEM                      15              0                 1               2            1

HUGH HOWELL                          7              0                 1               2            1

HUNTLEY HILLS ELEM                  13              0                 1               2            1

IDLEWOOD ELEM                        9              0                 1               2            1

INDIAN CREEK                         9              0                 1               2            1

JOLLY ELEM                          14              0                 1               2            1

KELLEY CHAPEL ROAD                   5              0                 1               2            1

KELLEY LAKE ELEM                    12              0                 1               2            1

KINGSLEY ELEM                       10              0                 1               2            1

KITTREDGE ELEM                       8              0                 1               2            1

KNOLLWOOD                           10              0                 1               2            1

LAKESIDE HIGH                       12              0                 1               2            1

LAVISTA                             13              0                 1               2            1

LAVISTA ROAD                         9              0                 1               2            1

LIN-MARY LIN ELEM                   12              0                 1               2            1

LITHONIA                             7              0                 1               2            1

LITHONIA HIGH                       14              0                 1               2            1

LIVSEY ELEM                          5              0                 1               2            1

MARBUT ELEM                         15              1                 2               3            1

MATHIS - BOB MATHIS ELEM            11              0                 1               2            1

MCLENDON                            14              0                 1               2            1

MCNAIR ACADEMY/MCNAIR               14              4                 2               3            1

MCNAIR HIGH                         15              1                 2               3            1

MCWILLIAMS/MILLER GROVE             15             13                 1               2            1

MEDLOCK                              8              0                 1               2            1

MEMORIAL SOUTH                      12              0                 1               2            1

METROPOLITAN                        13              0                 1               2            1

MIDVALE ELEM                        11              0                 1               2            1

MIDVALE ROAD/HENDERSON MILL         14              4                 2               3            1


MILLER GROVE HIGH/ PANOLA ROAD      15              9                 2               3            1


MILLER GROVE ROAD                    8              0                 1               2            1

MILLER-ELDRIDGE L. MILLER ELEM      14              0                 1               2            1

MONTCLAIR ELEM                       9              0                 1               2            1
                                            ADDITIONAL BLUE
                                 ICX-BMD-    VOTING BOOTHS                                   PROVISIONAL
              PRECINCTS                                       ICP'S (SCANNERS)   POLL PADS
                                ALLOTMENT     (EMERGENCY                                       BOOTHS
                                                BOOTHS)

MONTGOMERY ELEM                     9              0                 1               2            1

MONTREAL                           10              0                 1               2            1

MOUNT VERNON EAST                  10              0                 1               2            1

MOUNT VERNON WEST                   9              0                 1               2            1

NORTH HAIRSTON                      9              0                 1               2            1

NORTH PEACHTREE                     7              0                 1               2            1

NORTHLAKE                           6              0                 1               2            1

OAK GROVE ELEM                      9              0                 2               3            1

OAK VIEW ELEM                      14              5                 1               2            1

OAKCLIFF ELEM                       8              0                 1               2            1

OAKHURST                            9              0                 1               2            1

PANOLA                              6              0                 1               2            1

PANOLA WAY ELEM                     9              0                 1               2            1

PEACHCREST/MIDWAY                  15              7                 2               3            1

PEACHTREE MIDDLE                   14              0                 1               2            1

PINE LAKE                           2              0                 1               2            1

PINEY GROVE/TERRY MILL             15              4                 2               3            1

PLEASANTDALE ROAD                  14              4                 2               3            1

PONCE DE LEON                      11              0                 1               2            1

PRINCETON ELEM                      9              0                 1               2            1

RAINBOW ELEM                       15              0                 1               2            1

REDAN ELEM                         12              0                 1               2            1

REDAN MIDDLE                       10              0                 1               2            1

REDAN ROAD                         11              0                 1               2            1

REDAN-TROTTI LIBRARY               15              0                 1               2            1

REHOBOTH                            7              0                 1               2            1

ROCK CHAPEL ELEM                   11              0                 2               3            1

ROCK CHAPEL ROAD                   15              1                 1               2            1

ROCKBRIDGE ELEM                    14              0                 1               2            1

ROCKBRIDGE ROAD                    15              0                 1               2            1

ROWLAND ELEM                       15              0                 1               2            1

ROWLAND ROAD                        8              0                 1               2            1

SAGAMORE HILLS ELEM                11              0                 1               2            1

SALEM MIDDLE                       14              0                 1               2            1

SCOTT/NORTH DECATUR                14              4                 2               3            1

SHADOW ROCK ELEM                   15              2                 2               3            1

SHAW - ROBERT SHAW ELEM            11              0                 1               2            1

SILVER LAKE                        15              4                 2               3            1

SKYLAND                             8              0                 1               2            1

SMOKE RISE                          8              0                 1               2            1

SNAPFINGER ELEM                     7              0                 1               2            1

SNAPFINGER ROAD                    15              4                 2               3            1

SNAPFINGER ROAD NORTH              10              0                 1               2            1

SNAPFINGER ROAD SOUTH               8              0                 1               2            1

SOUTH DESHON                       13              0                 1               2            1

SOUTH HAIRSTON                     15              0                 1               2            1

STEPHENSON HIGH                    14              0                 1               2            1

STEPHENSON MIDDLE                  15              0                 1               2            1

STONE MILL ELEM                    14              0                 1               2            1

STONE MOUNTAIN CHAMPION/STONE
                                   15              4                 2               3            1
MOUNTAIN
STONE MOUNTAIN ELEM                 9              0                 1               2            1

STONE MOUNTAIN MIDDLE              12              0                 1               2            1

STONECREST LIBRARY                 14              0                 1               2            1

STONEVIEW ELEM                      8              0                 1               2            1
                                      ADDITIONAL BLUE
                           ICX-BMD-    VOTING BOOTHS                                   PROVISIONAL
              PRECINCTS                                 ICP'S (SCANNERS)   POLL PADS
                          ALLOTMENT     (EMERGENCY                                       BOOTHS
                                          BOOTHS)

TILLY MILL ROAD               6              0                 1               2            1

TONEY ELEM                    7              0                 1               2            1

TUCKER                        11             0                 1               2            1

TUCKER LIBRARY               14              0                 1               2            1

VALLEY BROOK/SHAMROCK        10              0                 2               3            1

WADSWORTH                    13              0                 1               2            1

WARREN TECH                   5              0                 1               2            1

WESLEY CHAPEL LIBRARY        11              0                 1               2            1

WHITE OAK                    12              0                 1               2            1

WINNONA PARK                  8              0                 1               2            1

WINTERS CHAPEL                6              0                 1               2            1

WOODRIDGE ELEM               15              0                 1               2            1

WOODROW ROAD                 14              0                 1               2            1

WYNBROOKE ELEM               14              0                 1               2            1

YOUNG ROAD                    8              0                 1               2            1

                             1989           116               206             382          176
